AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 1 of 13

In the United States District Court
For the Southern District of Georgia
Waycross Dibision

CLYDE WILKINS, *
*
Plaintiff, * CIVIL ACTION NO.: 5:19-cv-83
*
v. *
*
ANDREW M. SAUL, Commissioner of *
Social Security Administration, *
*
Defendant. *
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs in part with the Magistrate
Judge’s Report and Recommendation. Dkt. No. 16. The Court has
additionally considered the Commissioner’s Objections to the
Report and Recommendation, as well as Plaintiff’s Response to
those Objections. Dkt. Nos. 17, 19. For the reasons set forth
below, the Court OVERRULES the Commissioner’s Objections and
ADOPTS in part the Magistrate Judge’s Report and Recommendation
as the opinion of the Court.

The Commissioner argues the Magistrate Judge
inappropriately applied the “good cause” standard to the
Administrative Law Judge’s (“ALJ”) decision to give the opinion

of Dr. Agarwal, an examining physician, limited weight. The

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 2 of 13

Commissioner has a point. The Magistrate Judge ostensibly
required the ALJ to demonstrate “good cause,” which may have
been more than necessary for giving reduced weight to the
opinion of an examining physician. Precedent in this Circuit
supports the Commissioner’s contention that an ALJ’s decision to
discount an examining physician's opinion need only be supported

substantial evidence. See Tredik v. Comm’r of Soc. Sec. Admin.,

 

826 F. App’x 840, 845 (11th Cir. 2020). However, there is
support for a contrary proposition. For example, in Russell v.
Astrue, the Eleventh Circuit Court of Appeals stated, “[T]he ALJ
had good cause to determine that [the examining physician’s]
opinion should be given little weight, and that more weight
should be given to his physical exam findings and the
plaintiff's other medical records.” 331 F. App’x 678, 682 (11th
Cir. 2009). Thus, as at least one district court observed, the
Eleventh Circuit implies in Russell the decision to discredit
the opinion of an examining physician requires “good cause.”
Ramage v. Colvin, No. 5:15-cv-296, 2016 WL 1696377 (M.D. Ga.
Mar. 25, 2016).

However, it is not necessary for the Court to resolve
whether the ALJ’s decision to give Dr. Agarwal’s opinion had to
be supported by “good cause.” As explained below, when
considering medical opinions, an ALJ must state with

particularity the weight given to the opinion and the reasons

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 3of13

therefor. In this case, the ALJ’s stated reasons for giving
limited weight to Dr. Agarwal’s opinion are not stated with
sufficient particularity and are fundamentally flawed, such that
the Court cannot determine whether substantial evidence supports
that decision. Because the Court does not need to resolve
whether “good cause” was required here, it declines to address
the issue further. To the extent the Magistrate Judge
recommended “good cause” was required in this case, the Court
declines to adopt that portion of the Report.

I. Standard for Considering the Opinion of an Examining
Physician

The Court agrees with and adopts the Magistrate Judge’s
conclusion that Dr. Agarwal was an examining physician and not a
treating physician. Dkt. No. 16, p. 7 (“Dr. Agarwal examined
Plaintiff once in 2015 but was not Plaintiff's treating
physician... .”). As the Magistrate Judge explained, Dr.
Agarwal is a one-time examiner; therefore, the ALJ need not

defer to his opinion. Crawford v. Comm'r Of Soc. Sec., 363 F.3d

 

1155, 1160 (11th Cir. 2004) (holding, in general, the opinion of
a one-time examining physician is “not entitled to great weight”
(citing McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987))).
An ALJ is required to consider every medical opinion. See
20 C.F.R. §§ 404.1527(c), 416.927(c) (stating “[r]egardless of

its source, we will evaluate every medical opinion we receive”).

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 4of13

However, an ALJ “may reject the opinion of any physician when
the evidence supports a contrary conclusion.” McCloud v.
Barnhart, 166 F. App’x 410, 418-19 (llth Cir. 2006). “(T]he ALJ
must state with particularity the weight given to different
medical opinions and the reasons therefor.” Gaskin v. Comm’r
Soc. Sec., 533 F. App’x 929, 931 (llth Cir. 2013) (quoting

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

 

2011)); Randolph v. Astrue, 291 F. App'’x 979, 982 (11th Cir.

 

2008) (citations omitted) (“The ALJ has a duty to make clear the
weight accorded to each item of evidence and the reasons for his
decision in order to enable a reviewing court to determine
whether the decision was based on substantial evidence.”).

The ALJ’s duty to articulate the weight assigned toa
medical opinion and the reasons therefor applies equally to

treating and non-treating physicians. McClurkin v. Soc. Sec.

 

Admin., 625 F. App’x 960, 962 (11th Cir. 2015) (citing Winschel,
631 F.3d at 1179). If the ALJ fails to articulate the weight
accorded or his reasoning for doing so, the Court “cannot
determine whether substantial evidence supports the ALJ's

decision.” Denomme v. Comm’r, Soc. Sec., 518 F. App’x 875, 877

 

(llth Cir. 2013) (citing Winschel, 631 F.3d at 1179); McClurkin,
625 F. App’x at 962 (holding the ALJ’s failure to explain his
grounds for discounting an examining physician’s report is

reversible error). The ALJ must state with particularity the

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 5 of 13

weight given to different medical opinions and the reasons for
his finding; the failure to do so is reversible error.
Winschel, 631 F.3d at 1179. The ALJ’s stated reasons must be
legitimate and supported by substantial evidence in the record.

Tavarez v. Comm’r of Social Security, 638 F. App’x 841, 847

 

(llth Cir. 2016) (finding the “ALJ did not express a legitimate
reason supported by the record for giving [the consulting

physician’s] assessment little weight”); see also Russell v.

 

Astrue, 331 F. App’x 678, 681 (11th Cir. 2009) (holding no error
because “the ALJ articulated specific, cogent reasons for
discrediting the opinion of the examining physician”).

Stated differently, regardless of whether the opinion is
from a treating, examining, or non-examining source, the ALJ
must state the weight assigned to each medical opinion and
articulate the reasons supporting the weight assigned.
Winschel, 631 F.3d at 1179. The failure to state the weight
with particularity or articulate legitimate and supported
reasons for assigning that weight prohibits the Court from
determining whether the ALJ’s ultimate decision is supported by
substantial evidence. Id.

Substantial evidence is “such relevant evidence as a
reasonable person would accept as adequate to support a

conclusion.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir.

1996) (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

 

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 6 of 13

Cir. 1983)); Ingram v. Comm’r of Soc. Sec. Admin., 496 F. 3d
1253, 1260 (11th Cir. 2007) (explaining the evidence relied upon
must be relevant evidence which a reasonable mind would find
adequate to support a conclusion). Substantial evidence is more
than a scintilla but less than a preponderance of evidence.

Dyer v. Barnhart, 395 F.3d 1210, 1210 (11th Cir. 2005).

II. The ALJ’s Explanation for Assigning Limited Weight to Dr.
Agarwal’s Opinion Precludes Meaningful Review

In light of the legal standards set forth above, the Court
cannot conclude the ALJ’s decision to assign Dr. Agarwal’s
opinion limited weight is supported by substantial evidence.
Dr. Agarwal opined Plaintiff could only sit, stand, and walk for
four hours in an eight-hour workday. The ALJ gave this opinion
“limited weight,” providing the following explanation:

(T]he physical exam findings showed the claimant had

5/5 upper and lower extremity strength, and there was

no need for a cane, as the claimant had full range of

motion in extremities but positive straight leg raise.

X-rays of the lumbar spine were benign. Overall,

undersigned gives Dr. Agarwal limited weight, as his

opinion is not consistent with the objective findings

on exam, which showed good range of motion and

strength.

Dkt. No. 9-2, p. 30. In other words, the ALJ assigned limited
weight to Dr. Agarwal’s opinion because the opinion was not
consistent with Dr. Agarwal’s objective findings on exam,

findings that concerned only Plaintiff's range of motion and

strength.

 
AO 72A
(Rev, 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 7 of 13

The ALJ’s statement concerning range of motion is simply
incorrect. Dr. Agarwal found Plaintiff had a limited range of
motion in his neck, back, legs, hips, and knees. Dkt. No. 9-7,
pp. 22-23. Dr. Agarwal did not find—as the ALJ stated—Plaintiff
“showed good range of motion” or had a “full range of motion in
[his] extremities.” The Commissioner concedes the ALJ was wrong
on this portion of the record. Dkt. No. 17, p. 5. Thus, one of
the ALJ's primary reasons for giving Dr. Agarwal’s opinion less
weight was factually incorrect.

Regarding Plaintiff's strength, the ALJ gets Dr. Agarwal’s
exam findings correct (i.e., normal strength), but he does not
explain how this finding is inconsistent with Dr. Agarwal’s
opinion on Plaintiff's limitations on sitting, standing, and
walking for prolonged periods of time. Indeed, an individual
can have normal strength but still have limitations on
maintaining a single posture for extended periods of time. The
ALJ's conclusory statement provides no insight into his reasons
for assigning limited weight here.

Thus, the Court agrees with the Magistrate Judge the ALJ's
stated reasons for assigning Dr. Agarwal’s opinion limited
weight are inadequate for the Court to conduct a meaningful
review. The reasons consist of one factually incorrect
statement about Dr. Agarwal’s exam findings and one terse,

superficial conclusion about Plaintiff’s strength.

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 8 of 13

In his Objections, the Commissioner argues: (1) there were
other “inconsistencies” that supported the ALJ's decision to
assign Dr. Agarwal’s opinion limited weight, and the AlLJ’s
decision was generally supported by substantial evidence;

(2) any factual errors by the ALJ were harmless; (3) the ALJ was
not required to discuss every aspect of Dr. Agarwal’s
examination findings; (4) examinations by other physicians
demonstrate Plaintiff had a full range of motion; and (5) the
ALJ properly considered the opinion of Dr. Burge, a state agency
reviewer, who determined Dr. Agarwal’s opinion should be given
moderate weight. Dkt. No. 17.

First, as explained above, the Court cannot conclude the
ALJ’s decision concerning Dr. Agarwal’s opinion is supported by
substantial evidence due to other “inconsistencies.” Regarding
the two reasons expressed by the ALJ, one was factually
incorrect, and the other was a terse, superficial conclusion.
The Commissioner argues there were other “inconsistencies”
between Dr. Agarwal’s opinion and his exam findings, but the ALJ
did not expressly rely on these other inconsistencies in
deciding to give limited weight to Dr. Agarwal’s opinion, and
the Court cannot now entertain a post hoc rationale the ALJ

could have utilized. Dempsey v. Comm’r of Soc. Sec., 454

 

F. App’x 729, 733 (11th Cir. 2011) (explaining a court cannot

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 9of13

affirm an ALJ’s decision based on unexpressed post hoc rationale
which might have supported the ALJ’s conclusion).

The Commissioner is correct the ALJ mentioned some other
findings, including a benign x-ray, a lack of need for a cane,
and a positive straight leg. However, it is not clear from the
ALJ's decision the ALJ concluded these findings were material or
even “inconsistencies,” given that the ALJ only pointed to
inconsistencies related to Plaintiff's range of motion and
strength. Furthermore, as the Magistrate Judge explained, if
the ALJ did rely on these findings, the reliance constitutes
impermissible reliance on only supportive findings while
disregarding contrary evidence. Dkt. No. 16, pp. 10-11;

see, e.g., Ledwick v. Colvin, No. 3:12-cv-1120, 2013 WL 5421954,

 

at *5 (M.D. Fla. Sept. 26, 2013) (remanding because the court
could not conclude if substantial evidence supported the ALJ’s
decision to give little weight to an examining physician's
opinion, where the ALJ relied on isolated portions of testimony
and failed to indicate whether he considered contradictory
testimony); Reeves v. Astrue, Civil Action No. 2:08cv655, 2010
WL 1381002, at *10 (M.D. Ala. Mar. 31, 2010) (“The ALJ’s failure
to mention or consider contrary medical records, let alone
articulate reasons for disregarding them, is reversible
error.”). The ALJ’s decision merely identifies a few isolated

findings (misstating one entirely) and ignores Dr. Agarwal’s

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 10 of 13

other contrary findings. Consequently, the ALJ’s explanation
for giving Dr. Agarwal’s opinions limited weight precludes the
Court from finding the ALJ's decision is supported by
substantial evidence.

Second, the Commissioner argues the ALJ’s factual error was
harmless because the error did not impact his conclusion. The
Court disagrees. The ALJ put obvious and significant emphasis
on Dr. Agarwal’s finding Plaintiff had a good range of motion,
but Dr. Agarwal never made that finding. There is nothing in
the record to demonstrate the ALJ would have reached the same

conclusion, regardless of his error. See, e.g., Figueroa v.

 

Comm’r of Soc. Sec., No. 617CV2170, 2018 WL 4126534, at *4 (M.D.

 

Fla. Aug. 14, 2018) (concluding the ALJ's reliance on
mischaracterization of testimony was reversible, not harmless,
error), report and recommendation adopted, 2018 WL 4110541 (M.D.
Fla. Aug. 29, 2018).

Third, the Commissioner contends the ALJ was not required
to discuss every aspect of Dr. Agarwal’s exam findings and
relies on Dyer v. Barnhart, 395 F.3d 1210, 1210 (11th Cir.
2005), for support. However, in McClurkin, the Eleventh Circuit
explained the ALJ has a heightened duty to discuss his reasons
for discounting medical opinions under Winschel and noted Dyer
concerned only to the ALJ’s obligations to discuss every piece

of objective evidence. 625 F. App’x at 962-63. While the ALJ

10

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 11 of 13

in this case was not required to discuss every piece of
objective evidence, he did have a heightened duty to discuss
medical opinions. Here, the factually incorrect and superficial
reasons provided by the ALJ related to Dr. Agarwal’s opinion
fail to satisfy that heightened duty, precluding meaningful
review.

Fourth, regarding the Commissioner’s reliance on other
examinations in the record, the ALJ’s decision does not contain
any indication he was relying on those other examinations to
assign Dr. Agarwal’s opinion limited weight. Rather, the ALJ is
exclusively focused on inconsistencies between Dr. Agarwal’s
opinion and his examination findings on range of motion and
strength. To assume the ALJ relied on other examinations in the
record when the ALJ did not expressly refer to those
examinations would constitute an impermissible post hoc
rationale. Dempsey, 454 F. App’x at 733 (explaining a court
cannot affirm an ALJ’s decision based on unexpressed post hoc
rationale which might have supported the ALJ’s conclusion).

The Commissioner’s fifth and final argument is the ALJ
properly considered the opinion of Dr. Burge, a state agency
reviewer, and that reviewer recommended Dr. Agarwal’s opinion
should be given only moderate weight. While the ALJ does make a
reference to Dr. Burge elsewhere in the decision, he does not

make any reference to Dr. Burge in determining what weight to

11

 
AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 12 of 13

give Dr. Agarwal’s opinion. It may be the ALJ did, in fact,
rely on Dr. Burge’s assessment in giving reduced weight, but
that is not apparent from the ALJ’s decision. It would be an
impermissible post hoc rationalization to justify the ALJ’s
decision to give Dr. Agarwal’'s opinion less weight on this
basis. Dempsey, 454 F. App’x at 733.

The Commissioner’s arguments do not support affirmance of
the ALJ’s decision. Rather, remand is appropriate in this case
because the Court is unable to conclude the ALJ’s decision to
assign limited weight to Dr. Agarwal’s opinion is supported by

substantial evidence. See Cowart v. Schweiker, 662 F.2d 731,

 

735 (llth Cir. 1981) (“Unless the [ALJ] has analyzed all
evidence and has sufficiently explained the weight he has given
to obviously probative exhibits, to say that his decision is
supported by substantial evidence approaches an abdication of
the court's ‘duty to scrutinize the record as a whole to
determine whether the conclusions reached are rational.'”); Bell
v. Colvin, Case No. 3:15-cv-743, 2016 WL 6609187, at *5 (M.D.
Ala. Nov. 7, 2016) (remanding for further consideration where
the ALJ provided insufficient reasons for giving little weight

to an examining physician’s opinion); Bayne v. Comm’r of Soc.

 

Sec., No. 6:14-cv-260, 2015 WL 1456665, at *3 (M.D. Fla. Mar.

30, 2015) (same).

12

 
AO 72A
(Rev, 8/82)

 

Case 5:19-cv-00083-LGW-BWC Document 20 Filed 03/23/21 Page 13 of 13

Accordingly, the Court ADOPTS in part the Magistrate
Judge's Report and Recommendation as the opinion of the Court
and OVERRULES the Commissioner's Objections. Dkt. No. 17. The
Court REMANDS this case to the Commissioner under sentence four
of 42 U.S.C. § 405(g) for further administrative proceedings and
DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal.

SO ORDERED, this 12 day of Mauwn , 2021.

 

 

HON = WOOD, JUDGE
UNITED STATES DISTRICT COURT
SoU HERN DISTRICT OF GEORGIA

13

 
